Citation Nr: 1015525	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously declared forfeiture of Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of 
the Philippines.  The appellant claims as the Veteran's 
widow.


FINDINGS OF FACT

1.  In a May 1974 forfeiture decision, VA determined that the 
appellant submitted false statements, mischaracterizing her 
relationship with one F.C. in pursuit of death benefits, and 
the appellant therefore forfeited all rights, claims, and 
benefits to which she might otherwise be entitled under laws 
administered by VA.

2.  In February 2005, the RO denied a reopening of the 
previously denied revocation of forfeiture claim; no appeal 
was filed and that decision became final.

4. Evidence received since the RO's February 2005 decision is 
cumulative of previously considered evidence, and does not 
raise a reasonable possibility of substantiating the claim 
for revocation of forfeiture.


CONCLUSION OF LAW

1. The February 2005 RO decision that denied reopening of a 
forfeiture decision is final.  Evidence received since the 
February 2005 RO decision is not new and material, and the 
previously declared forfeiture decision is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim; (2) VA will seek to provide; and 
(3) the claimant is expected to provide. 38 U.S.C.A. § 
5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  
Notice should be provided at the time that VA receives a 
completed or substantially complete application for VA- 
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 
(2004).

The Board finds that the letter sent to the appellant in 
January 2008 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in 
this matter.  Additionally, VA notified the appellant of the 
basis of the prior denial of his claim and the legal 
requirements for reopening the claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA notified the 
appellant of the basis of the prior denial of her claim and 
the legal requirements for reopening the claim.  Kent supra.  
Until the claim is reopened, no further duty to assist 
attaches and the Board notes that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Accordingly, VA's obligations under the VCAA have been met 
and appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Application to Reopen

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006).  Except as provided by law, when a case 
or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.  However, 
pursuant to 30 U.S.C.A. § 5108, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for her claim have 
been satisfied.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Veteran died in July 1942 and in a decision of June 1948, 
the appellant was awarded death benefits.

In September 1950, VA received a letter from the Veteran's 
surviving brother which stated that the appellant had been 
living "with a common-law husband" named F.C., and that she 
had two children by him.  During a deposition pursuant to 
Field Examination in July 1950, the appellant was asked if 
she had lived with any man "in the ways of husband and 
wife" since the death of the Veteran.  She answered that 
since October 1943, she had "been living as the wife of" 
F.C.  When asked why she had not been legally married to 
F.C., she replied that it was so that she "would still be 
entitled to issuance and death compensation benefits as the 
widow of [the Veteran]."  Other statements submitted as part 
of the Field Examination revealed that since 1943 the 
appellant and F.C. had held each other out to the community 
as their spouse in practice though not in law.  A September 
1952 affidavit from the Veteran's surviving brother stated 
that, in spite of what he had said in May 1950, he later 
discovered that the appellant had been living with F.C. 
"under duress," and that after "several months" of living 
together, F.C. left the appellant's home.

In February 1953 the Board issued a decision stating that the 
appellant had clearly been in a marital relationship with 
F.C., and that she was not considered unremarried for the 
purposes of death compensation.

In March 1971, the appellant applied for restoration of 
benefits on the basis of a change in law, claiming that she 
was no longer involved in a marriage-like relationship.   In 
February 1973, a decision was issued by VA, which concluded 
that the appellant had deliberately presented false and 
material evidence to VA when she declared in the that she had 
not lived with any man in the relation of husband and wife 
since January 1971.  It was determined that information 
gathered during a Field Examination revealed that the 
appellant's relationship with F.C. continued before and after 
January 1971.

In March 1973, the appellant was sent notice of a forfeiture 
consideration based on the administrative decision findings 
in February 1973.  The appellant submitted an affidavit from 
neighbors in August 1973, averring that her relationship with 
F.C. had ended in 1961.  In May 1974, a forfeiture decision 
was issued against the appellant, and it was found that she 
knowingly and intentionally presented false statements to VA 
in support of her claim for reinstatement of death benefits.  
Although the record contains an unsigned carbon copy of the 
decision, the record contains a signed routing slip 
reflecting that the decision had been made.  In May 1974, the 
appellant was informed of the decision and of the right to 
appeal.  She did not appeal within one year of notification 
of the decision.

In June 2004 the appellant submitted an application to reopen 
her claim for reinstatement of benefits.  In support of her 
application, she submitted two January 2005 affidavits from 
her grandson and former neighbors attesting to the fact that 
she and F.C. were never legally married and a death 
certificate of F.C.

In a decision of February 2005, the RO denied the appellant's 
application to reopen for lack of new and material evidence.  
The Board notes that a letter from the appellant was received 
by VA in April 2005.  Although the letter contains many 
statements by the appellant, the Board does not interpret her 
letter as a notice of disagreement as she does not state that 
she is disagreeing with the RO's February 2005 decision.  
Accordingly, we find that the appellant did not appeal the 
February 2005 decision, and it became final.

The appellant seeks to reopen the matter of forfeiture of VA 
benefits.  When the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2009).

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (the Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, VA received the letters from the appellant in 
April 2006, June 2006 and August 2007 which, cumulatively, 
the Board interprets as an application to reopen her claim.  
For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the last final decision, the appellant has submitted 
numerous statements in support of her claim, including a 
statement of June 2007 in which the appellant admitted that 
she and F.C. lived together, though were legally unmarried, 
until his death in 2003.  Her claim, in essence, is that she 
did not intentionally defraud VA and that she was never 
"remarried" following the death of the Veteran. 

Any party who knowingly makes a false or fraudulent 
affidavit, declaration, certificate or statement concerning 
any claim for benefits under any of the laws administered by 
the Secretary of the Department of Veterans Affairs shall 
forfeit all rights, claims, and benefits under all laws 
administered by VA (except laws pertaining to insurance 
benefits).  See 38 U.S.C.A. § 6103(a) (West 2002) (formerly 
38 U.S.C. § 3503(a)).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court noted that an original forfeiture action is an 
adversarial process initiated by VA and requires the 
application of the beyond-a-reasonable-doubt standard to 
declare a forfeiture.  The Court ruled that a declaration of 
forfeiture may be reopened upon the presentment of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
The instant appeal is an effort to reopen a forfeiture 
decision, last finally denied by the RO in February 2005.

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 
'bear [ ] directly and substantially upon the specific 
matter' other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, 13 Vet. App. at 331, quoting 38 C.F.R. 
§ 3.156(a) (1999).  Applying this reasoning to the immediate 
case, new and material evidence would be evidence tending to 
negate the established basis of the finding that the 
appellant had intentionally and knowingly misrepresented her 
relationship with F.C. by stating, in 1971, that she and F.C. 
had ceased living together as husband and wife beginning in 
December 1961.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in February 2005.  As stated, the only 
evidence added since that time have been statements from the 
appellant including one statement in June 2007 admitted that 
she and F.C. lived together, until his death in 2003.  No 
evidence has been submitted that tends to refute the fact 
that the appellant made intentionally false statements in her 
1971 application to reinstate death benefits.

After reviewing the recent evidentiary submissions, the Board 
finds that the evidence submitted is not new and material.  
The evidence is cumulative in substance of evidence 
previously considered and does not tend to show that the 
appellant did not intentionally make false statements in her 
1971 application to reinstate death benefits.  The appellant 
restates facts previously considered by VA and has not 
presented any exculpatory evidence.  In the absence of new 
and material evidence, the claim cannot be reopened and 
remains denied. 38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 
3.156(a) (2009).


ORDER

The application to reopen a claim of reinstatement of VA 
benefits following forfeiture by the appellant is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


